Name: Commission Regulation (EC) No 2533/97 of 16 December 1997 laying down detailed rules for the application of the specific measures for the smaller Aegean islands with regard to the specific arrangements for the supply of dried fodder
 Type: Regulation
 Subject Matter: trade;  economic policy;  agricultural activity;  regions of EU Member States;  cooperation policy
 Date Published: nan

 17. 12. 97 EN 1 Official Journal of the European Communities L 346/73 COMMISSION REGULATION (EC) No 2533/97 of 16 December 1997 laying down detailed rules for the application of the specific measures for the smaller Aegean islands with regard to the specific arrangements for the supply of dried fodder HAS ADOPTED THIS REGULATION : Article 1 For the purposes of Article 2 of Regulation (EEC) No 2019/93 , the forecast supply balances for dried fodder eligible for Community aid in 1998 shall be those set out in Annexes I and II hereto. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2019/93 of 19 July 1993 introducing specific measures for the smaller Aegean islands concerning certain agricultural products ('), as last amended by Commission Regulation (EC) No 2417/95 (2), and in particular Article 4 thereof, Whereas Commission Regulation (EEC) No 2958/93 (3), as last amended by Regulation (EC) No 1 802/95 (4), lays down detailed rules for the application of Regulation (EEC) No 2019/93 as regards the specific arrangements for the supply of certain agricultural products and, pursuant to Article 3 of Regulation (EEC) No 2019/93 , the level of aid granted for that supply; whereas, pursuant to Article 2 of Regulation (EEC) No 2019/93 , the forecast supply balances for the supply of the smaller Aegean islands with dried fodder from the rest of the Community should be established for 1998 ; whereas this measure should enter into force forthwith ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Joint Committee of the relevant management committees, Article 2 The validity of the aid certificates referred to in Article 1 (3) of Regulation (EEC) No 2958/93 shall expire on the final day of the second month following the month of issue . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1998 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 December 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ L 184, 27. 7. 1993 , p . 1 . ( J ) OJ L 248 , 14 . 10 . 1995, p . 39 . 3 OJ L 267, 28 . 10 . 1993, p . 4 . ( «) OJ L 174, 26 . 7. 1995, p . 27. L 346/74 EN Official Journal of the European Communities 17 . 12. 97 ANNEX I Forecast supply balance for the smaller islands belonging to group A (tonnes) Description CN code Quantityfor 1998 Artificially dried, heat-dried and otherwise dried lucerne and fodder 1214 10 00 1 000 121490 91 1214 90 99 ANNEX II Forecast supply balance for the smaller islands belonging to group B (tonnes) Description CN code Quantityfor 1998 Artificially dried, heat-dried and otherwise dried lucerne and fodder 1214 10 00 3 000 121490 91 I 1214 90 99 I